Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9,14-16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost et al. (hereinafter Frost, US 2020/0401466).
In regards to independent claim 1, Frost teaches a system for facilitating real-time user interactions in a virtual environment of a user application accessible by a plurality of computing devices, the system comprising: 
processor hardware (Frost, [0042]; and 
memory hardware configured to store instructions for execution by the processor hardware (Frost, [0042]), wherein the instructions include: 
receiving a set of defined topics including a defined topic from a first computing device of the plurality of computing devices (Frost, [0057], “block 502 and includes receiving (e.g., via processing system 400) one or more user topic profiles. As described above, user topic profile engine 406 can receive and maintain one or more user topic profiles”); 
receiving, from at least one of the plurality of computing devices, data representing machine-readable text converted from a verbal conversation between two or more users in the virtual environment of the user application (Frost, [0058-0059], “the method includes receiving (e.g., via processing system 400) an audio recording of a conversation obtained from one or more audio sensors…the method includes converting (e.g., via processing system 400) the audio recording of the conversation to text”); 
identifying a set of topics from the data representing machine-readable text (Frost, [0060], “the method includes determining (e.g., via processing system 400) a topic of the conversation by applying a topic model to the text”); 
comparing the identified set of topics from the data representing machine- readable text to the set of defined topics (Frost, [0061], “For example, as described previously above, user notification engine 412 may compare the topic(s) of conversation or subject scores associated with a text received from topic model engine 410 and compare it to topics of interest and/or subject scores of one or more user topic profiles to identify potentially interested users”); and 
in response to detecting a match between a topic of the identified set of topics and the defined topic of the set of defined topics, transmitting, to the first computing device, a notification of the matching defined topic (Frost, [0062], “the method includes notifying (e.g., via processing system 400) the one or more potentially interested users that the conversation is occurring”).  
In regards to dependent claim 2, Frost teaches the system of claim 1, further comprising a database, wherein the instructions include storing the identified set of topics in the database (Frost, [0050], “The processing system 400 may store and access data, such as user topic profiles, via a connected data store 422”).  
In regards to dependent claim 3, Frost teaches the system of claim 1, further comprising a database, wherein the instructions include storing the set of defined topics in the database (Frost, [0050], “The processing system 400 may store and access data, such as user topic profiles, via a connected data store 422”).    


In regards to dependent claim 7, Frost teaches the system of claim 1, wherein transmitting the notification of the matching topic includes transmitting the notification of the matching defined topic via a messaging application accessible by the first computing device (Frost, [0055], “in various embodiments the user notification engine may provide a notification by sending an email to an email address associated with the user, by sending a text message to a phone number associated with the user, by sending an instant message to an account associated with the user, by providing an audio signal to be played by a user device 420 associated with the user that provides a notification of the conversation”).  
In regards to dependent claim 8, Frost teaches the system of claim 1, wherein: the identified set of topics includes a first topic and a second topic; and the instructions include determining a relevancy value of the first topic and a relevancy value of the second topic (Frost, [0053], “For example, topic model engine 410 may receive text and output a score of “0.2” for “Marketing,” a score of “5.7” for “Accounting” and a score of “9.1” for “Information Technology,” which may indicate that the conversation is primarily about “Information Technology” but “Accounting” is also somewhat being discussed and “Marketing” is not being discussed much at all”).  
In regards to dependent claim 9, Frost teaches the system of claim 8, wherein the relevancy value of the first topic and the relevancy value of the second topic are determined based on at least one of user input and a data feed (Frost, [0053], “the topic model engine 410 can be configured to receive text from the speech-to-text conversion engine 406 and determine one or more topics of conversation. As will be understood by those of skill in the art, topic modeling is the process of organizing texts based on their topic. For example, a topic model can be trained on two sets of news articles—one which includes entirely of sports reporting and another that includes entirely political reporting. Then, when the model is provided with a previously unseen news article, the topic model or models may be used to evaluate the new news article and can determine if the news article is a sports article or a politics article”).  
Independent claim 14 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 15 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 16 is in the same context as claim 5; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 7; therefore it is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 10-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost in view of Carter et al. (hereinafter Carter, Us 2011/0153768) .
In regard to dependent claim 4, Carter teaches wherein the instructions include transmitting the virtual environment of the user application for display on the plurality of computing devices (Carter, [0018], “In embodiments according to the present invention, an electronic meeting may be, for example, an electronic conference, a web conference, an electronic presentation, a meeting, conference or presentation that may be accessed remotely, a meeting occurring in a virtual world, etc.”).  It would have been obvious to one of ordinary skill in the art, having the teachings of Frost and Carter before him before the effective filing date of the claimed invention, to modify the topic determination taught by Frost to include the relevance alerts of Carter in order to obtain a topic determination system that alerts the user of relevant topics. One would have been motivated to make such a combination because it allows a user to save time by only paying attention during relevant topics.	
In regard to dependent claim 5, Carter teaches the system of claim 4, wherein the instructions include transmitting the identified set of topics for display in the virtual environment of the user application (Carter, [0030], “If desired by the attendee, the corresponding electronic meeting may also be brought to the forefront of a display of the attendee, and corresponding audio (e.g., Voice over Internet Protocol (VoIP)) switched to that web conference if the user is attending multiple meetings at once. Alternatively, the user may view a visual portion of a presentation of one electronic meeting while listening to an audio of another electronic meeting. A server may perform switching of video and/or audio data of multiple electronic meetings being sent or presented to a user connected to multiple electronic meetings based on a relevancy of what is currently occurring in each electronic meeting or based on a relevancy of each electronic meeting”). It would have been obvious to one of ordinary skill in the art, having the teachings of Frost and Carter before him before the effective filing date of the claimed invention, to modify the topic determination taught by Frost to include the relevance alerts of Carter in order to obtain a topic determination system that alerts the user of relevant topics. One would have been motivated to make such a combination because it allows a user to save time by only paying attention during relevant topics.	
In regard to dependent claim 10, Carter teaches the system of claim 8, wherein the instructions include: transmitting the first topic for display in the virtual environment as a first visual configuration based on the relevancy value of the first topic; and transmitting the second topic for display in the virtual environment as a second visual configuration based on the relevancy value of the second topic (Carter, [0020], “The web conference may also provide a graphical representation of the perceived relevance of each section of the presentation if the shared application is able to provide all of the metadata to the web conference server at the beginning of the meeting”).  It would have been obvious to one of ordinary skill in the art, having the teachings of Frost and Carter before him before the effective filing date of the claimed invention, to modify the topic determination taught by Frost to include the relevance alerts of Carter in order to obtain a topic determination system that alerts the user of relevant topics. One would have been motivated to make such a combination because it allows a user to save time by only paying attention during relevant topics.	
In regards to dependent claim 11, Frost teaches the system of claim 10, wherein: the instructions include: determining whether the relevancy value of the first topic has degraded after a defined time period has elapsed; and in response to determining the relevancy value of the first topic has degraded (Frost, [0054], “According to some embodiments, the topic model engine 410 can be configured to only determine subject scores for text that has occurred within a most recent predetermined amount of time, for example, it may only analyze the text that was spoken in the last ten minutes. According to some embodiments, the topic model engine 410 may apply a change point algorithm to the scores generated by repeatedly applying the one or more topic models to incoming text to detect changes in topic. For example, in some embodiments, a change point algorithm may determine that a new topic of conversation has occurred by determining that a previously high subject score has been replaced by a new current high subject score associated with a different subject. As will be understood by those of skill in the art, a change point algorithm used by topic model engine to determine a change in topic(s) of conversation may have many different forms that can include for example, determining a minimum difference in a change between two different subject scores over a specified period of time, determining that one or more subjects have scores that are above a predetermined threshold for more than a threshold period of time, or any other variation of relative or non-relative movement of subject scores over specified durations of time”), 
Carter teaches:
transmitting the first topic for display in the virtual environment as a third visual configuration; and the third visual configuration is different than the first visual configuration (Carter, [0020], “The web conference may also provide a graphical representation of the perceived relevance of each section of the presentation if the shared application is able to provide all of the metadata to the web conference server at the beginning of the meeting”).    It would have been obvious to one of ordinary skill in the art, having the teachings of Frost and Carter before him before the effective filing date of the claimed invention, to modify the topic determination taught by Frost to include the relevance alerts of Carter in order to obtain a topic determination system that alerts the user of relevant topics. One would have been motivated to make such a combination because it allows a user to save time by only paying attention during relevant topics.	
In regards to dependent claim 12, Frost teaches the system of claim 10, wherein transmitting the first topic for display in the virtual environment includes transmitting the first topic for display in the virtual environment only if the relevancy value of the first topic is greater than a threshold value (Frost, [0053], “In some embodiments, the topic model engine 410 may determine zero or more topics of conversation associated with the text by selecting the zero or more subjects that have associated subject scores that are higher than a predetermined threshold”).   
In regard to dependent claim 13, Carter teaches the system of claim 10, wherein the first visual configuration is different than the second visual configuration when the relevancy value of the first topic is different than the relevancy value of the second topic (Carter, [0020], “The web conference may also provide a graphical representation of the perceived relevance of each section of the presentation if the shared application is able to provide all of the metadata to the web conference server at the beginning of the meeting”).  It would have been obvious to one of ordinary skill in the art, having the teachings of Frost and Carter before him before the effective filing date of the claimed invention, to modify the topic determination taught by Frost to include the relevance alerts of Carter in order to obtain a topic determination system that alerts the user of relevant topics. One would have been motivated to make such a combination because it allows a user to save time by only paying attention during relevant topics.	
Dependent claim 19 is in the same context as claim 10; therefore it is rejected under similar rationale.
Dependent claim 20 is in the same context as claim 11; therefore it is rejected under similar rationale.

Claim(s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost in view of Carter and Hyndman et al. (hereinafter Hyndman, US 2012/0229446).
In regards to dependent claim 6, Hyndman teaches the system of claim 4, wherein the virtual environment includes a floor plan of a virtual office space (Hyndman, [0037] “For example, the objects may include building structures, rooms, tables, plants, projector screens, speaker podiums, which may all appear along with avatars representing the participants in a virtual meeting”).  It would have been obvious to one of ordinary skill in the art, having the teachings of Frost and Carter and Hyndman before him before the effective filing date of the claimed invention, to modify the topic determination taught by Frost to include the topic based virtual environment of Hyndman in order to obtain a topic determination system that uses virtual environments. One would have been motivated to make such a combination because it allows the user to feel as if they are in a real meeting thereby improving productivity.
Dependent claim 17 is in the same context as claim 6; therefore it is rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171